 Case 1:17-cr-00548-PAC Document 317 Filed 02/09/20 Page 1 of 1




                                               February 9, 2020

BY ECF
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

In light of the Court’s order of February 6, 2020 (Dkt. 304), the defense respectfully
requests an order granting a 30-day continuance of the trial or, alternatively, precluding
the remaining CIA witnesses from testifying.

The basis for this request is as follows. On February 6, 2020, after the first week of trial
was finished, and after the first CIA witness completed his entire testimony, the
government finally relented to the defense’s repeated requests for the CIA witnesses’
home addresses and permission to conduct a basic out-of-court investigation into those
witnesses. Accordingly, the Court entered its February 6 order granting the defense
such permission.

We immediately began investigating (to the extent we are able) and are continuing our
efforts. But there is no way the defense can be expected to perform a reasonable
investigation of so many CIA witnesses (about 15 of them) in the middle of trial. The
government has been able to investigate these witnesses for nearly three years. We have
not. Instead, we are being forced to conduct our investigation at the same time, literally,
that we are trying this extraordinarily complicated case. This is not a fair fight.

The Court should grant a 30-day trial continuance. Alternatively, the Court should
preclude the remaining CIA witnesses from testifying.


                                               Respectfully submitted,

                                                     /s/
                                               Edward S. Zas & Sabrina P. Shroff
                                               Counsel for Joshua A. Schulte
